BAILEY, Justice.
The plaintiff seeks to have the court authorize the Commissioner of Patents to issue to him a patent containing certain claims set out in the complaint, these claims being sought in his application for a reissue of his patent No. 311,064. These claims relate to “drive-in” theatres of a type so constructed as to permit patrons to drive their automobiles into parking places and observe the performance while seated in their cars. Claim 8 has been rejected by the defendant on the ground that it is not properly supported by the applicant’s disclosure. The Court of Customs and Patent Appeals so held in an interference case and I agree with the Patent Office in holding that this question is res judicata, but whether the opinion of the Court of Customs and Patent Appeals forecloses that question or not, I agree with the conclusions reached by that court.
The remaining claims were rejected by the defendant as unpatentable for the reason that they were similar to or broader than claims which the plaintiff canceled during the prosecution of the application on which the plaintiff’s patent was granted. While the plaintiff attempts to show that the instant claims are different or less broad than the canceled claims, I agree with the decision of the Board of Appeals of the Patent Office in denying the claims in suit.
The complaint will be dismissed with costs.